Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are allowed
Reasons for Allowance

Per MPEP 2106.07 ( c ) “When the claims are deemed patent eligible, the examiner may make clarifying remarks on the record.”

Regarding to 101 compliance, Claims 1-20 are compliant with 101, according with the last "2019 Revised Patent Subject Matter Eligibility Guidance" (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019.  See Examiner's analysis presented below, 
Claim 19: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of 
 “a) storing the second information associated with the first item purchased by a buyer for a product user, the information comprising a first identification of the first item, a time of purchase of the first item, a second identification of the product user, who is a different person than the buyer, and an  estimated age range of the product user at the time of purchase of the first item c) determining, based upon the web browsing data that is received, whether the buyer is currently viewing a webpage of a shopping website, resulting in a determination; d) responsive to the determination being that the buyer is currently viewing the webpage of the shopping website, calculating, by the processing system, a current age range of the product user, the current age range being calculated via a comparison of a current date with the estimated age range of the product user that is stored in the database; e) responsive to the current age range of the product user meeting a threshold, determining by the processing system a message to send to the device being used by the   buyer;”
The “determining and calculating…” limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for suggesting  second item for the buyer to purchase, the suggested second item being a replacement for the first item. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? Yes.  The claim recites additional limitations, such as,
“receiving, … first information representative of a bar code associated with a first item …, wherein …. the first item; accessing, …., second information associated with the first item based on the first information representative of the bar code;”
“ receiving, web browsing data….., the web browsing data being based upon monitoring, , web browsing activity of the buyer;  and f) sending the message…, the message informing the buyer of a suggested second item for the buyer to purchase for the product user, the suggested second item being age-appropriate for the  product user at the current age range of the product user”. These are limitations toward accessing or receiving data (gathering data). 
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure:
“in a database, by a processing system including a processor, by the device being used by the buyer”,  “utilizing a mobile device associated with the user”, “over a communication network”, “a virtual assistant   wherein the virtual assistant comprises a stand-alone device including a speaker, wherein the virtual assistant is [AltContent: connector]separate from the mobile device, wherein the virtual assistant provides the message over the speaker”. These additional and supplementary elements support  the claim because when considered the claim as a whole, the claim integrates the abstract idea into a practical application. Specifically, the additional elements recite a specific manner for suggesting  second item for the buyer to purchase, the suggested second item being a replacement for the first item. Thus, the claim is eligible because it is not directed to the recited judicial exception.
Step 2B: Claim provides an Inventive Concept? n/a.
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? Yes. Because the same reasons pointed above. The claim is eligible.
Claim 15: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a machine readable medium.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.

Dependent claims 2-14, 16-18 and 20, the claims recite elements such as “the first item has a predetermined useful life, and wherein the message is generated based upon the predetermined useful life and the elapsed time”, “determining is performed periodically”, “determining is performed daily, weekly, monthly, or yearly”, “elapsed time being equal to or greater than the threshold”, “information being obtained electronically from a server of a merchant that sold the first item”, etc.  These elements contribute to integrate the system of organizing human activity into a practical application. The claims are eligible.
Regarding to prior art, the closest prior art of record is PG. PUB. No. 20160253710 (Publicover) in view of  US PG. PUB. No. 20170178218 (Feris). but the references fail to teach at least: 
determining, by the processing system, based upon the web browsing data that is received, whether the buyer is currently viewing a webpage of a shopping website utilizing the mobile device, resulting in a determination;
responsive to the determination being that the buyer is currently viewing the webpage of the shopping website utilizing the mobile device, calculating, by the processing system, a current age range of the product user, the current age range being calculated via a comparison of a current date with the estimated age range of the product user that is stored in the database;
responsive to the current age range of the product user meeting a threshold, determining, by the processing system, a message to send to a virtual assistant associated with the buyer; 
sending the message, by the processing system, over the communication network, to the virtual assistant associated with the buyer, the message informing the buyer of a suggested second item for the buyer to purchase for the product user, the suggested second item being age- appropriate for the product user at the current age range of the product user, wherein the virtual assistant comprises a stand-alone device including a speaker, wherein the virtual assistant is [AltContent: connector]separate from the mobile device, wherein the virtual assistant provides the message over the speaker.
In particular Publicover discloses, “… Users may grow the database of items, prices, configurations, and their locations within a store by scanning the UPC of items (or other identifying features such as QR code) as they place them in their basket”, paragraph 221. Further, “…a coupon on her smartphone, containing a QR code that can be scanned to receive $2 off of a dozen bagels. Since she seemed to react positively to the gluten-free bagels advertisement, the Product is automatically added to the shopping list Arkiïs™ has curated for her, which is based on her prior purchase patterns .…”, paragraph 222.
“[0391] In a preferred embodiment, Arkiis.TM. may be used as a platform to aggregate multiple social media feeds, expanding a User's Profile and, thus, increasing their relevance to advertisers while the User browses social media in a streamlined and convenient fashion. The configurability of Arkiis.TM….”, paragraph 391.

Feris teaches, “…the system may endeavor to determine the age of the toy recipient. Of course, a parent can manually provide this information, but on the other hand, the age range for the toy recipient may be estimated based at least in part on a parent order history of toys purchased for a child. As an example, a customer order …. .. Again, this can be a part of the active learning step 324 described in FIG. 3….”, paragraph 34 and Fig. 3.
Further, Applicant's arguments filed on 12/16/2021 (in particular pages 14-15 ) are deemed to be persuasive and adequately reflect the Examiner's opinion as to why claims 1-20  are allowable over the prior art of record.
Moreover, the missing claimed elements from the combination  Publicover  and Feris
are  not found in a reasonable number of reference(s).  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
US PG. Pub. No. 20130103551 Apparatus, systems and methods for facilitating commerce. This publication  describes apparatus, systems and methods for using various types of devices (e.g., mobile or cellular telephones) to 
US PG. Pub. No.  20120096358 Navigating an information hierarchy using a mobile communication device. This publication describes a system for providing location based services, and mobile e-commerce. In many of the applications of the system, payment information is exchanged between the device and a computer system. The payment information may be related to any type of payment account and therefore may include, for example, credit card information, debit card information, bank account information, information for billing the product to the telephone or to an Internet Service Provider (IS) account used by the device, an email address (e.g., a Paypal® payment), brokerage account information, electronic fund transfer data, and/or any other data that may facilitate payment. A “predetermined distance” may be any suitable distance for implementation of an embodiment, is a design choice for the given application, may be different for different venders, different vender types (e.g., hotels versus restaurants), different embodiments and applications of the various embodiments, points of interest and/or different locations, and may be dependent or based on the strength of the communication signal. In addition, the predetermined distance may be the distance at which a communication link can be established or is established. Thus, the predetermined distance may be different for different user devices, external systems, times, locations, and need not be a fixed distance.
“EasyMall - An Interactive Virtual Shopping System”. IEEE. 2008. This publication elaborates in  e-Commerce platforms that only provide users simple, 2D image-based and text-based interfaces to access the products. Such kind of tedious environment neither makes consumers enjoy fun during purchase, nor 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO .

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        2/15/2022